                      Case 20-12118-AJC       Doc 52     Filed 09/01/21    Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                                                        CASE NO.: 20-12118-BKC-AJC
                                                                     PROCEEDING UNDER CHAPTER 13

IN RE:

FERMINA MARTINEZ FRANCO

_____________________________/
DEBTOR

                                      NOTICE OF DELINQUENCY

   PLEASE TAKE NOTICE the above-referenced Debtor is delinquent in Confirmed Chapter 13 Plan
Payments in the amount of $1328.17.

    The Debtor shall have forty-five (45) days from the date of this Notice to make all payments due under
the Confirmed Plan/Modified Plan, INCLUDING ANY PAYMENTS THAT BECOME DUE WITHIN
THE FORTY-FIVE (45) DAY PERIOD, in the form of a money order or cashier's check only. Payments
must be sent to:

       NANCY K. NEIDICH, ESQUIRE
       STANDING CHAPTER 13 TRUSTEE
       P.O. BOX 2099
       MEMPHIS, TN 38101-2099

    If the Chapter 13 Trustee ("Trustee") does not receive all payments by October 16, 2021 to bring the
Debtor totally current under the Confirmed Plan/Modified Plan, or if applicable, a Motion to Modify has
not been timely filed and set within fifteen (15) days of this Notice pursuant to the Confirmation Order, the
Trustee may file and serve a Report of Non-Compliance.

   As a result of the Debtor failure to become current or timely file a Motion to Modify, the case shall be
dismissed without further notice or hearing.

    I HEREBY CERTIFY that a true and correct copy of this Notice of Delinquency was served, via U.S.
first class mail and/or CM/ECF, upon the parties listed on the attached service list this 1st day of September
2021.



                                                             /s/_____________________________________
                                                                 Nancy K. Neidich
                                                             NANCY K. NEIDICH, ESQUIRE
                                                             STANDING CHAPTER 13 TRUSTEE
                                                             P.O. BOX 279806
                                                             MIRAMAR, FL 33027-9806
               Case 20-12118-AJC   Doc 52   Filed 09/01/21   Page 2 of 2
                                                                    NOTICE OF DELINQUENCY
                                                                  CASE NO.: 20-12118-BKC-AJC

                                   SERVICE LIST

COPIES FURNISHED TO:

DEBTOR
FERMINA MARTINEZ FRANCO
8932 SW 142 AVE, APT 819
MIAMI, FL 33186

ATTORNEY FOR DEBTOR
RICARDO R. CORONA, ESQ.
3899 NW 7 STREET
# 202-B
MIAMI, FL 33126
